Title: To James Madison from Edmund Randolph, [16] November 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Novr. [16]. 1782.
The assembly have at last begun to move. From the constant impracticability of procuring a sufficient number of members to constitute a house for the first ten days of every session, it was proposed to reduce the majority, which alone can proceed to business, according to the present rules, to fifty. The favourers of the reduction were Mr. Jno. Mercer, its author, and Mr. R. H. Lee. Its opposers were, among many others, Mr. Thruston and Dr. Lee. The latter succeeded by arguments, drawn from the nature of government in general. When we inspect the state of parties, it seems astonishing, that there should be a division on this question, which might eventually influence the most important determinations, between those, whose measures in politics arise from similar opinions.
Colo. R. H. Lee has received a letter from Cleves dated, as well as I recollect, on the 29. of June; in which the restoration of Arnold to a public appearance at court is announced, as one of the productions of the new ministry. From this fact his correspondent infers, that the plan of devastation, which had originated from this parricide during the reign of North, and would have been executed, but for the change in the cabinet, is now revived. Alarmed by this intelligence, Dr. Lee moved for the appointment of a committee to devise a plan of national defence. To it were referred all the communications from the governor, and consequently most of the intelligence, upon which the operations of the legislature were to be commenced. But on the day succeeding this appointment, Mr. Wm. Ronald moved for discharging the committee; alledging, that by thus putting all the budget into the hands of a few members, the rest of the house were dependent on them for such parts of the public affairs, as they might choose to bring into discussion. Colo. Mercer called this committee an oligarchical junto: Mr. R. H. Lee vindicated it upon the experience of the inefficacy of a multitude to perform with accuracy or dispatch. But a very great majori[t]y voted for dissolving the committee.
A severe inspection is threatened, and indeed begun against the auditors. It has been declared in the house, that “an ugly ulcer is growing upon the body politic,” and that it springs from their office and conduct. To what this expression alludes in particular, I know not: but common report charges them with great delays as well as mistakes in posting their accounts. I suspect, that some misfeasance is imputed to them respecting the pensioners: since in the motion, which seems to be aimed at their heads, this class of people are required to be specified. Perhaps the extinction of their allowances is also intended; for they amount to a considerable sum. But nothing of this sort can be done with justice to those, who have been deprived of their limbs and bodily powers in the service of the country, without substituting some other form of relief
Colo. Mercer on thursday last made a series of motions, by which, he said, remedies would be provided for most of the evils of the state. The first, after complaining of injustice to public creditors and especially to the officers, attempts a cure by proposing in general terms the establishment of a circulating medium. Under this is couched the erection of a bank: but its constitution is yet unknown. He observed in the course of his argument, that a bank had formed the wilderness of Scotland into a paradise. This account will scarcely impose upon us, who know the condition of that country under Douglass’s bank even from reading, and will never be accredited by any Scotchman, who has migrated hither for bread. There is indeed another bank, which proves of great utility to young merchants and mechanics: but I fear, that the establishment of even such an one presupposes too much cash for Virginia, and, if established, would not answer public necessity.
The second animadverted on the delinquency of the members in attending the assembly at the time appointed. The scheme of remedy was not fully disclosed.
The third respected the stoppage of executions
Upon the two first[,] bills were ordered in: the last lies neglected, unless it was taken up yesterday.
A son of old Mr. Wormeley arrived at Hampton some time ago in a flag from Charlestown, with his lady, who, you remember, being a daughter of a suffering Whig there, was allured to attempt the conveyance of intelligence to Nine[ty] Six by a promise of the liberation of her father. Mr. W. has been here soliciting the restoration of his son to the rights of citizenship. But he has relinquished his endeavours on this head from the appearance of a firm resolution in the assembly, ne[ver?] to countenance a suspicion of a wish to reunite with G. B or her subjects.
General Morgan is here. His business, I have been told, is to urge the assembly to make better provision for discharging the arrears of the officers. He behaves with great propriety on the occasion; acknowledging, that the country cannot at present do complete justice, and desiring only those things, which seem to me to be within the power of the legislature.
Altho’ every month publishes to the world, that Virginia has paid nothing into the treasury of the U. S, I entertain very little hope of the remittance being greater. The taxes, now existing, being, in the first instance, to be appropriated to other uses, will not, I fear, leave the balance of a shilling, and the opinions of the leading men in the assembly protest against an increase of them.
I shall forward the cypher by a private hand in a day or two. My next letter will render it necessary.
Pray inform Colo. Bland, that Mr. Pollock did not deliver his favor of the 1st. inst: until it was too late to answer it. But I communicated its contents, so far as it respected money, to Mr. Banks, who has promised to comply with his request.
Mr. Jefferson has, I am told, lost the memorandums of his reply to the several questions of Mr. Marbois. Would it be possible to get a sight of them from that gentleman? I know there must be difficulty in effecting this, and therefore do not press it. But inform me, how the case stands.
Mr. Henry certainly will not attend this session. I have not as yet heard any public observations on the motion, of Mr. Williamson which was seconded by Colo. Bland, in consequence of the acceptance of the cession of New-York. But it strikes me, as being illjudged, and that you ought to be forever obstinate in your secession. The enemies of our territorial claims are persevering: and by the addition of a little precedent one day to another little one on another, they would soon be able to throw the opinion of Virginia herself into her own teeth.
